—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 20, 1999, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in failing to make a further inquiry into the circumstances surrounding his post-plea arrest is unpreserved for appellate review (see, CPL 470.05 [2]; People v Mackey, 77 NY2d 846; People v Scott, 275 AD2d 723; People v Miles, 268 AD2d 489). In any event, the contention is without merit (see, People v Outley, 80 NY2d 702).
*331The defendant was not denied the effective assistance of counsel (see, People v Modica, 64 NY2d 828; People v Orengo, 286 AD2d 344, People v Mobley, 221 AD2d 376). Santucci, J. P., S. Miller, Luciano and Smith, JJ., concur.